Citation Nr: 0529362	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to an effective date earlier 
than December 13, 1995, for a grant of service connection for 
lumbar spine disc disease.

REPRESENTATION

Appellant represented by:  Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from November 1972 to May 
1974.  The appellant's claim has been advanced on the Board's 
docket.

This case has previously come before the Board.  The 
Secretary and the appellant (the parties) filed a joint 
motion for remand, citing 38 C.F.R. § 3.103(c).  In January 
2004, the Court vacated the Board's February 2003 decision 
pertaining to whether new and material evidence had been 
presented to reopen a claim for entitlement to an effective 
date earlier than December 13, 1995, for a grant of service 
connection for lumbar spine disc disease.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Remand notes that the appellant has requested a 
hearing and has not been afforded an opportunity for a 
hearing.  See Joint Motion for Remand (R. at 1173, 1211-15).  
The appellant should be afforded a hearing.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following development:

1.  The AOJ should schedule the 
appellant for a hearing.  

2.  The AOJ should comply with the Joint Motion.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




